Citation Nr: 0126484	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) July 1997 rating decision which 
declined to reopen the claim of service connection for PTSD.

By December 1998 statement of the case, the RO found that new 
and material evidence has been submitted to reopen the claim 
of service connection for PTSD, and the service connection 
claim was denied on the merits.  In accord with Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), the Board must on its own conduct an independent 
review of the matter of whether new and material evidence has 
been submitted in support of a claim.

In March 2001, the Board remanded this case to the RO for the 
scheduling of a Travel Board hearing, pursuant to the 
veteran's request, which was held in August 2001 (a Travel 
Board hearing was initially held in December 2000, but the 
hearing transcript is unavailable).

At his December 2000 hearing, the veteran submitted 
additional evidence not previously of record, consisting of 
private medical records from December 1999 to May 2000, 
waiving initial RO consideration of it.  38 C.F.R. 
§ 20.1304(c) (2001).


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for PTSD was most recently denied by RO rating 
decision in March 1995, and no timely appeal therefrom was 
filed.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, since the March 1995 RO rating decision, are new, 
relevant, and probative of the issue at hand.

3.  The veteran was awarded the Purple Heart Medal for 
shrapnel wounds sustained during combat in Vietnam.

4.  There is a current diagnosis of PTSD, supported by 
credible evidence of nexus to active wartime service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1995 RO rating 
decision declining to reopen the claim of service connection 
for PTSD is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Yet, VCAA specifies that reopening a 
previously disallowed claim is not required, except when new 
and material evidence is submitted.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id., at 45,630.  Since the veteran's 
application to reopen the claim of service connection for 
PTSD was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to him.  See Karnas, 1 Vet. 
App. at 313.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Service connection for PTSD was denied by Board decision in 
May 1994, based on findings that the evidence did not show a 
clear diagnosis of PTSD.  Subsequently, the veteran sought to 
reopen the claim, but his application was denied by RO rating 
decision in March 1995, finding that new and material 
evidence had not been submitted in support of the service 
connection claim.  An appeal from the RO rating decision in 
March 1995 had not been filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Accordingly, the March 1995 RO rating decision 
declining to reopen the claim of service connection for PTSD 
constitutes the most recent final decision with regard to 
that claim; it must be determined whether new and material 
evidence has been submitted since that decision.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  A final RO rating 
decision is not subject to revision on the same factual 
basis, but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84; see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the most 
recent final RO rating decision in March 1995.

Evidence of record at the time of the March 1995 RO rating 
decision included the veteran's service medical records, not 
showing any report or clinical finding indicative of PTSD, 
but documenting treatment for shell fragment wounds to the 
right thing sustained during combat in Vietnam in March 1967.

VA medical records from December 1971 to November 1988, 
including a December 1971 VA compensation and pension medical 
examination, document intermittent treatment for symptoms and 
impairment including anxiety, depression, anger, and 
headaches.  

In February 1991, the veteran submitted a photocopy of a 
newspaper article on the subject of PTSD.

VA and private medical records from July 1990 to April 1993, 
including periodic VA compensation and pension examinations, 
document reports and treatment for symptoms including 
anxiety, depression, concentration and memory impairment, 
flashbacks of Vietnam service, difficulty sleeping, 
irritability, outburst of anger and violence, and panic 
attacks.  On August 1990 psychiatric examination conducted by 
G. Ravichandran, M.D., Axis I diagnoses of organic brain 
syndrome with depression and delusions, panic attacks, and 
PTSD by history were diagnosed, and the examiner indicated 
that the veteran's "mental disorder" may have been caused 
by his war activities in Vietnam or by his organic brain 
syndrome of unknown etiology.  A diagnosis of PTSD was not 
confirmed on VA psychiatric examinations in February and 
April 1993 (performed in conjunction with a review of the 
claims file), but the examiners indicated that some features 
and symptoms of PTSD were evident.  On VA neurological 
examination in February 1993, the examiner's clinical 
impression was, inter alia, PTSD with depression; in an April 
1993 addendum to the February 1993 examination report, the 
examiner indicated that the veteran had mild dementia with 
anxiety disorder and features of PTSD.

On July 1994 psychological evaluation by J. Largen, Ph.D., 
the veteran reported that he had combat service in Vietnam, 
having sustained shrapnel injuries to his leg.  He indicated 
that he experienced psychological/psychiatric symptoms and 
impairment including nightmares, anxiety, depression, and 
sleep problems since 1974.  On examination, diagnoses of 
PTSD, major depression, and anxiety disorder were indicated.

In February 1995, the veteran submitted a photocopy of an 
article on the subject of PTSD and veterans of the Vietnam 
war.

In conjunction with his service connection claim, the veteran 
submitted several letters suggesting that he had PTSD as a 
result of combat service in Vietnam.

Evidence submitted since the most recent final RO rating 
decision in March 1995 includes duplicate copies of portions 
of VA and private medical records before July 1994, as well 
as new clinical records, VA and private, dated since that 
time.  

On January 1997 psychological evaluation by Dr. Largen, the 
veteran reported symptoms including nightmares, distressing 
thoughts and recollections about his combat service in 
Vietnam, hypervigilance, exaggerated startle response, 
concentration impairment, and insomnia.  On examination, 
diagnoses of PTSD, major depressive disorder, and anxiety 
disorder were indicated.

On March 1998 psychiatric examination by Dr. Ravichandran, 
the veteran reported symptoms including nightmares about his 
Vietnam service, depression, concentration impairment, 
anxiety, panic attacks, and flashbacks.  On examination, 
major depression with psychotic features, and PTSD were 
diagnosed.  

On VA psychological evaluation in June 1998, including a 
review of the claims file, the veteran's pertinent history as 
documented in the file and as reported on examination were 
discussed, but no pertinent diagnoses were indicated.

In June 1998, the veteran's entire claims file was reviewed 
by a panel of 3 VA psychiatrists to determine the nature and 
etiology of any psychiatric disability which may be present.  
The evaluation report indicates that he had anxiety disorder 
with PTSD symptoms, but that he did not meet the "full 
syndromal criteria" for a diagnosis of PTSD.  

In June 1999, the veteran submitted a photocopy of his DD 
Form 215, correction to DD Form 214, reflecting his award of 
the Purple Heart Medal (his original DD form 214 did not show 
this, but it did indicate his military occupational specialty 
was light weapons infantryman).  

VA and private medical records from April 1987 to October 
1999 (including duplicate copies of portions of medical 
records in and before July 1994) document intermittent 
treatment for various symptoms and impairment.  

In October 1999, the veteran's claims file was reviewed by a 
panel of 3 VA psychiatrists to determine the nature and 
etiology of any psychiatric disability which may be present 
(as part of the evaluation, the veteran was also interviewed, 
by telephone, by one of the panel members).  The evaluation 
report indicates that the criteria for a PTSD diagnosis were 
not met.

In conjunction with his application to reopen the claim of 
service connection for PTSD, the veteran submitted numerous 
letters including duplicate copies of letters submitted prior 
to March 1995, suggesting that he had PTSD as a result of 
combat service in Vietnam, and pointing out that several of 
his treating physicians diagnosed that disorder.  Along with 
his letters, he submitted copies of various articles on the 
subject of PTSD.

At a March 2000 RO hearing, the veteran testified that, while 
VA psychiatrists performing prior examinations failed to 
diagnose PTSD, his treating psychiatrists have repeatedly 
diagnosed the disorder.  He stated that he had symptoms 
including flashbacks and nightmares, and he believed his 
psychological/psychiatric impairment was related to his 
combat service in Vietnam.
In December 2000, the veteran submitted private 
psychiatric/psychological examination reports from December 
1999 to May 2000, describing his pertinent medical and 
nonmedical history, diagnosing PTSD, and relating its onset 
to his combat service in Vietnam.  

At an August 2001 Travel Board hearing, the veteran testified 
that he had symptoms and impairment including depression, 
irritability, difficulty sleeping, exaggerated startle 
response, and nightmares about his combat service in Vietnam 
(relating to situations involving death of his friends and 
fellow servicemen), noting that he received ongoing private 
psychiatric treatment and therapy due to PTSD.  He indicated 
that he had combat service in Vietnam, that he sustained 
combat wounds to the right leg, and that he was awarded the 
Purple Heart Medal.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  While portions of the 
newly-furnished evidence duplicates evidence of record in 
March 1995, and other portions are merely cumulative of 
evidence of record at that time (records of continuing 
psychiatric treatment and reiterations regarding the 
previously described nature of psychiatric impairment since 
combat service in Vietnam), some of the newly-submitted 
evidence is clearly new and material and must be considered 
to decide the merits of the veteran's claim.  In particular, 
evidence of record in March 1995 did not include a clear 
diagnosis PTSD, but evidence submitted since then clearly 
diagnoses that disorder.  Given the nature of the veteran's 
claim, and presuming credibility of the newly-furnished 
evidence, the Board finds that there is new and material 
evidence sufficient to reopen the claim of service connection 
for PTSD.  

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active wartime service.  38 U.S.C.A. 
§ 1110.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas, 1 Vet. App. at 313.  Prior to 
November 9, 2000, when a claimant had submitted a well-
grounded claim, VA had a duty to assist.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim of service connection for 
PTSD required the following evidence: (1) medical evidence of 
a current diagnosis of PTSD, (2) medical or lay evidence of 
an in-service stressor, and (3) medical evidence of a nexus 
between service and the current PTSD.  Gaines v. West, 
11 Vet. App. 353, 357 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate their claims for benefits, except that no 
assistance is required if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
This new standard is more favorable to the veteran; 
therefore, the Board will address the issue on appeal on this 
basis.  Karnas, supra.

In this case, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim of 
service connection for PTSD, and that there are no 
outstanding pertinent records or other evidence which the RO 
has not obtained or attempted to obtain. 

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f), as 
amended 64 Fed. Reg. 32,807-08 (June 18, 1999).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

Based on a review of the foregoing, the Board finds that 
service connection for PTSD is warranted.  The veteran's 
service records show that he served in Vietnam, that he 
sustained combat-related wounds to the right thigh, and that 
he was awarded the Purple Heart Medal.  Thus, he engaged in 
combat as contemplated by 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

The entirety of the clinical evidence of record documents 
intermittent treatment for various psychological/psychiatric 
symptoms and impairment.  Although PTSD was not diagnosed on 
repeated VA psychiatric examinations over the years 
(apparently because the veteran did not meet the full 
diagnostic criteria for a diagnosis thereof), on numerous 
occasions during post-service treatment, the presence of PTSD 
was confirmed and linked to his combat-related stressors in 
Vietnam.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record supports service 
connection for PTSD.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990); although all examining physicians over 
the years have not confirmed a diagnosis of PTSD, a clear 
diagnosis of PTSD has been made on several occasions in the 
recent years; the veteran was exposed to combat in Vietnam, 
and a link between PTSD and service is shown by competent 
evidence.


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for PTSD, the claim is 
reopened.

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


